Gilchrist, J.
This is an action brought to charge the town of Gilmanton, as being the place of the legal settlement of Lydia Stevens. Her settlement, if such she had, was derived from her father, and not otherwise. His settlement depended upon laws passed prior to 1796, and, therefore, cannot be proved since the statute of July 8, 1841.
The act severing the town of Gilmanton does not make the case an exception, under the act of 1841; nor does the severing of a town give any one a settlement who had not one before.

Judgment for the defendant.